NONPRECEDENTIAL DISPOSITION
                                     To be cited only in accordance with
                                              Fed. R. App. P. 32.1



                   United States Court of Appeals
                                            For the Seventh Circuit
                                            Chicago, Illinois 60604

                                          Submitted January 21, 2010*
                                           Decided January 28, 2010

                                                    Before

                                      JOHN L. COFFEY, Circuit Judge

                                      JOEL M. FLAUM, Circuit Judge

                                      MICHAEL S. KANNE, Circuit Judge

No. 09‐2312

MARY WILLIAMS,                                               Appeal from the United States District
           Plaintiff‐Appellant,                              Court for the Central District of Illinois.

         v.                                                  No. 08‐2009

MACON RESOURCES, INC.,                                       David G. Bernthal, 
    Defendant‐Appellee.                                      Magistrate Judge.




         *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).  
No. 09‐2312                                                                              Page 2

                                          O R D E R

         Mary Williams, who suffers from schizoaffective disorder**, was fired from Macon
Resources, Inc., after she exhibited threatening behavior toward staff after her discharge. 
She sued Macon for disability discrimination among other things.  A magistrate judge,
presiding by consent, understood her complaint to raise a claim under the Americans with
Disabilities Act, and granted summary judgment in favor of Macon.  The court found: 1)
that Williams had failed to establish that her medical condition limited her from any major
life activities; 2) that even if Macon perceived her as disabled, she had failed to offer any
evidence to rebut Macon’s otherwise legitimate reason for discharging her—that Macon
considered her dangerous; and 3) that she offered no evidence that similarly‐situated, non‐
disabled employees were treated more favorably.  

       On appeal, Williams narrates her account of the termination and makes a
generalized assertion of discrimination, but she fails to identify any error in the magistrate
judgeʹs reasoning or articulate any basis for disturbing the judgment.  She cites no legal
authority and makes no reference to the record.  A litigant is required to supply “‘an
argument consisting of more than a generalized assertion of error, with citations to
supporting authority.’”  Haxhiu v. Mukasey, 519 F.3d 685, 691 (7th Cir. 2008)(quoting
Anderson v. Harman, 241 F.3d 544, 545 (7th Cir. 2001)); see FED. R. APP. P. 28(a)(9)(A).  And
although we construe pro se filings liberally, we are unable to ascertain a cogent argument
in Williamʹs brief.  See Anderson, 241 F.3d at 545.  

                                                                                  DISMISSED. 




       **
         “Schizoaffective disorder is a condition in which a person experiences a
combination of schizophrenia symptoms ‐ such as hallucinations or delusions ‐ and of mood
disorder symptoms, such as mania or depression.” (Mayo Clinic Definition of
Schizoaffective Disorder, http://www.mayoclinic.com/health/schizoaffective‐disorder/
DS00866 (last visited January 28, 2010)).